                       Case 4:19-cv-03738-JST Document 36 Filed 11/20/19 Page 1 of 2


            1    GIBSON, DUNN & CRUTCHER LLP
                 ORIN S. SNYDER (admitted pro hac vice)
            2      osnyder@gibsondunn.com
                 ALEXANDER H. SOUTHWELL (admitted pro hac vice)
            3      asouthwell@gibsondunn.com
                 200 Park Avenue
            4    New York, NY 10166-0193
                 Telephone: 212.351.4000
            5    Facsimile: 212.351.4035
            6    GIBSON, DUNN & CRUTCHER LLP
                 ETHAN D. DETTMER, SBN 196046
            7      edettmer@gibsondunn.com
                 KIM DO, SBN 324131
            8      kdo@gibsondunn.com
                 555 Mission Street, Suite 3000
            9    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
          10     Facsimile: 415.393.8306
          11     Attorneys for Facebook, Inc.
          12                                    UNITED STATES DISTRICT COURT

          13                               NORTHERN DISTRICT OF CALIFORNIA

          14                                       SAN FRANCISCO DIVISION

          15     FACEBOOK, INC., a Delaware corporation,     Case No.: 4:19-cv-03738-JST
          16                          Plaintiff,             FACEBOOK, INC.’S CERTIFICATION OF
                                                             INTERESTED ENTITIES AND CORPORATE
          17            v.                                   DISCLOSURE STATEMENT
          18     RANKWAVE CO., LTD., a South Korean
                 corporation,                                Complaint Filed: May 10, 2019
          19                                                 Complaint Removed: June 27, 2019
                                      Defendant.
          20                                                 Trial Date: None set
          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                        Case 4:19-cv-03738-JST Document 36 Filed 11/20/19 Page 2 of 2


            1           Pursuant to Civil L.R. 3-15, the undersigned certifies that, as of this date, other than the named
            2    parties and other than as disclosed by Defendant Rankwave Co., Ltd. in its “Certificate of Interested
            3    Entities or Persons” filed on June 27, 2019 (ECF No. 2), there are no additional interested entities or
            4    persons to report.
            5           Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Facebook, Inc., by and
            6    through counsel, states that Facebook, Inc. is a non-governmental corporate party and has no parent
            7    corporation, and that, to its knowledge, no publicly held corporation owns 10% or more of Facebook,
            8    Inc.’s stock as of the date of Facebook’s April 12, 2019 Proxy Statement.
            9

          10     Dated: November 20, 2019
          11                                                  GIBSON, DUNN & CRUTCHER LLP

          12
                                                              By: /s/ Ethan D. Dettmer
          13                                                      Ethan D. Dettmer

          14                                                  Attorney for Facebook, Inc.
          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                      1
Crutcher LLP
                                   FACEBOOK, INC.’S CERTIFICATION OF INTERESTED ENTITIES AND
                                  CORPORATE DISCLOSURE STATEMENT– CASE NO. 4:19-CV-03738-JST
